Name: 1999/25/Euratom: Council Decision of 14 December 1998 adopting a multiannual programme (1998 to 2002) of actions in the nuclear sector, relating to the safe transport of radioactive materials and to safeguards and industrial cooperation to promote certain aspects of the safety of nuclear installations in the countries currently participating in the Tacis programme
 Type: Decision_ENTSCHEID
 Subject Matter: organisation of transport;  cooperation policy;  electrical and nuclear industries;  European construction
 Date Published: 1999-01-13

 Avis juridique important|31999D00251999/25/Euratom: Council Decision of 14 December 1998 adopting a multiannual programme (1998 to 2002) of actions in the nuclear sector, relating to the safe transport of radioactive materials and to safeguards and industrial cooperation to promote certain aspects of the safety of nuclear installations in the countries currently participating in the Tacis programme Official Journal L 007 , 13/01/1999 P. 0031 - 0033COUNCIL DECISION of 14 December 1998 adopting a multiannual programme (1998 to 2002) of actions in the nuclear sector, relating to the safe transport of radioactive materials and to safeguards and industrial cooperation to promote certain aspects of the safety of nuclear installations in the countries currently participating in the TACIS programme (1999/25/Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 203 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),(1) Whereas the desire to promote safeguards for the use of nuclear materials and a high degree of safety is one of the fundamental objectives of Community energy actions in the nuclear field and these are important priority areas for the negotiations on enlargement of the European Union;(2) Whereas provision should therefore be made within the multiannual framework programme for actions in the energy sector (1998 to 2002) adopted by Decision 1999/21/EC, Euratom (3), for a specific programme of actions in the nuclear sector, relating to the safe transport of radioactive materials and to safeguards and industrial cooperation to promote certain aspects of the safety of nuclear installations in countries currently participating in the TACIS programme;(3) Whereas the use of nuclear energy to produce electricity and the increasing use of radioactive materials in the health sector, industry and research mean that more radioactive materials are being transported; whereas the desire to maintain and, where reasonably practical, to increase the high level of safety in the entire nuclear field at the highest reasonably achievable level must therefore lead to a review and, if necessary, harmonisation of the conditions under which radioactive materials are transported;(4) Whereas the Community cannot disregard the situation prevailing in the nuclear sector in the countries participating in the TACIS programme; whereas it can help to improve nuclear safeguards in those countries by passing on the benefits of its experience and to promote a high degree of safety in the design and operation of nuclear equipment by encouraging industrial cooperation;(5) Whereas, in order to ensure that Community aid is used efficiently and duplication of work avoided, the Commission should ensure that projects are subject to thorough prior appraisal; whereas it should systematically monitor and evaluate the progress and results of supported projects;(6) Whereas it is politically and economically desirable to open up this programme to the associated central and east European countries, in accordance with the conclusions of the Copenhagen European Council of 21 and 22 June 1993 and as outlined in the Commission communication on that subject in May 1994; whereas it should also be open to Cyprus;(7) Whereas it is important to improve public information in the areas covered by this programme and to inform the European Parliament and the Council regularly on its implementation;(8) Whereas a financial reference amount within the meaning of point 2 of the Declaration by the European Parliament, the Council and the Commission of 6 March 1995 (4) is included in this Decision for the entire duration of this programme, without thereby affecting the powers of the budgetary authority as they are defined by the Treaty; whereas account should be taken of the fact that a new financial perspective will be negotiated during the course of this programme;(9) Whereas the Treaty does not provide powers for the adoption of this Decision, other than those in Article 203 thereof,HAS ADOPTED THIS DECISION:Article 1 1. Within the multiannual framework programme for actions in the energy sector, a specific programme of actions in the nuclear sector, relating to the safe transport of radioactive materials and to safeguards and industrial cooperation to promote certain aspects of the safety of nuclear installations in countries participating in the TACIS programme, hereinafter referred to as 'SURE`, shall be implemented by the Community for the period 1998 to 2002.2. In addition to the priority objectives listed in Article 1(2) of Decision 1999/21/EC, Euratom, the objectives of the SURE programme shall be:(a) to review and, if necessary, harmonise safety practice in the transport of radioactive materials in the Community;(b) to help to establish in countries participating in the TACIS programme an effective and reliable system of safeguards through cooperation measures;(c) to promote industrial cooperation and cooperation among regulatory bodies with those countries and the exchange of know-how within the nuclear industry to help them achieve high safety standards that are consistent with internationally recognised principles of nuclear safety for nuclear equipment and installations.Article 2 The financial reference amount for the implementation of the SURE programme shall be ECU 9 million. Of this amount, ECU 3,6 million is for the period 1998 to 1999.The financial reference amount for the period 2000 to 2002 shall be reviewed if the amount of ECU 5,4 million is not consistent with the financial perspective for that period.The annual appropriations shall be authorised by the budgetary authority within the limits of the financial perspective.Article 3 In order to achieve the objectives referred to in Article 1, the Community shall contribute in particular to the funding of actions which:1. in the field of the safe transport of radioactive materials:- help to raise safety standards and facilitate the functioning of the internal market by identifying those harmonisation measures which are called for,- help to improve legislation further by developing experimentation and know-how,- evaluate technical aspects of incidents which have occurred during transport and learn the lessons for the future,- make emergency procedures relating to transport more consistent and give those involved more training,- enhance an efficient system of reporting in the event of an incident,- cooperate with countries participating in the TACIS programme to help them improve transport safety in these countries,- help to improve cooperation and the exchange of information between the relevant bodies in the Community and in the countries participating in the SURE programme as provided for in Article 7,- improve public information, comprehension and awareness in this area;2. in the field of safeguards in countries participating in the TACIS programme, relate to:- training, familiarisation, adding to experience, retraining and technological updating of experts from those countries in the matter of nuclear safeguards,- cooperation on the implementation of accounting and control systems for nuclear materials,- installation of modern logistical, evaluation and control equipment and the training relating thereto;3. in the field of industrial cooperation with the countries participating in the TACIS programme:- analyse the industrial, administrative, legal and financial context specific to each of them,- encourage industrial cooperation measures capable of transferring European nuclear safety technology and cooperation among regulatory bodies,- facilitate the cooperation of partners from the Community and countries participating in the TACIS programme in order to promote safety in nuclear installations, inter alia, in the development of joint industrial projects.Article 4 The level of funding for the actions and measures referred to in Article 3 shall be between 80 and 100 % of their total cost.Article 5 1. The Commission shall be responsible for the financial execution and implementation of the SURE programme.2. For the purposes of financial execution and of implementing the SURE programme, the Commission shall be assisted by the Committee referred to in Article 4 of Decision 1999/21/EC, Euratom.Article 6 The examination and internal and external assessment of the implementation of the SURE programme shall be carried out in accordance with Article 5 of Decision 1999/21/EC, Euratom.Article 7 The SURE programme shall be open to participation by associated central and east European countries in accordance with the conditions, including financial provisions, laid down in the additional protocols to the Association Agreements or in the Association Agreements themselves relating to participation in Community programmes. The SURE programme shall also be open to participation by Cyprus, on the basis of additional appropriations, under the same rules as those applied to EFTA/EEA countries, in accordance with procedures to be agreed with that country.Article 8 This Decision is addressed to the Member States.Done at Brussels, 14 December 1998.For the CouncilThe PresidentW. MOLTERER(1) OJ C 261, 19. 8. 1998, p. 8.(2) OJ C 328, 26. 10. 1998.(3) See page 16 of this Official Journal.(4) OJ C 102, 4. 4. 1996, p. 4.